tDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on June 01, 2022 claims 2-15, 17-23 are now pending for examination in the application.

Reasons for Allowance
Claims 2-15, 17-23 are allowed.
The following is an examiner's statement of reasons for allowance:
The query performed by the prior art of record, in general, is performed without large and ever-growing data sets in mind. The instant invention creates a physical query plan from a logical query plan with operators comprising various modes.
The prior art therefore does not teach fine-grained access control as recited in the claims and does not teach the following limitations in the claimed context: 
determine a physical query plan based at least in part on the logical query plan, wherein the physical query plan comprises an ordered set of operators, wherein the ordered set of operators includes a plurality of operators, wherein each operator of the ordered set of operators comprises an operator input mode and an operator output mode, and wherein the operator input mode and the operator output mode both comprise: three or more of the following: a complete mode, an append mode, a delta mode, and/or an update mode, wherein the complete mode processes all of the input data and outputs the entire result of the physical query plan, wherein the delta mode incrementally outputs results at user specified intervals comprising instructions to only add a row to an output table or delete a row from the output table, wherein the append mode incrementally outputs results at user specified intervals comprising instructions to only output a new row to the output table and does not output instructions to delete a row from the output table, and wherein the update
mode incrementally outputs results at user specified intervals comprising instructions to output a new row to the output table and is able to output modifications to only a set of rows of the output table.
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154